DETAILED ACTION
This Office Action is in response to Amendment filed March 11, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step “to expose a part of an upper surface of the conductive overlay in each via aperture” recited on lines 20-21 of the amended claim 1 must be shown or the feature canceled from the claim, because while Applicants argue that Figs. 5D, 6B and 7A of current application show the first and second via aperture in the REMARKS filed March 11, 2021, only one via aperture 395 exposes a part of an upper surface of a conductive overlay 280, while the other via aperture 335 exposes a copper interconnect 230 rather than another conductive overlay or another part of the upper surface of the conductive overlay.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, to expose a part of an upper surface of the conductive overlay in each via aperture (emphasis added)” recited on lines 19-21.  Claims 4 and 7 depend on claim 1, and therefore, claims 4 and 7 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, it is not clear what the limitation “the patterning of the cover layer comprises etching a first via aperture and a a part of an upper surface of the conductive overlay in each via aperture (emphasis added)” recited on lines 19-21 refers to, because (a) it is not clear whether Applicants claim that the claimed CEM device comprises two conductive overlays such that there are two upper surfaces of the conductive overlays, and then the first via aperture exposes a part of an upper surface of the first conductive overlay and the second via aperture exposes a part of an upper surface of the second conductive overlay, (b) in another interpretation, it is not clear whether Applicants claim that the claimed CEM device comprises a single conductive overlay, and the first via aperture exposes a part of an upper surface of the conductive overlay and the second via aperture exposes another part of the upper surface of the same conductive overlay, and (c) either interpretation results in noncompliance of the amended claim 1 with the written description requirement as discussed above.  Claims 4 and 7 depend on claim 1, and therefore, claims 4 and 7 are also indefinite. 

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 24, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815